 


109 HR 6135 IH: Thomas J. Manton Prostate Cancer Early Detection and Treatment Act of 2006
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6135 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Marshall (for himself, Mr. Rangel, Mr. Ackerman, Mr. Boehlert, Mr. Owens, Mr. Towns, Ms. Slaughter, Mr. Engel, Mrs. Lowey, Mr. McNulty, Mr. Serrano, Mr. Walsh, Mr. Hinchey, Mrs. Maloney, Mr. McHugh, Mr. Nadler, Ms. Velázquez, Mrs. Kelly, Mr. King of New York, Mr. Fossella, Mrs. McCarthy, Mr. Meeks of New York, Mr. Crowley, Mr. Sweeney, Mr. Weiner, Mr. Israel, Mr. Bishop of New York, Mr. Higgins, and Mr. Kuhl of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act and title XIX of the Social Security Act to provide for a screening and treatment program for prostate cancer in the same manner as is provided for breast and cervical cancer. 
 
 
1.Short titleThis Act may be cited as the Thomas J. Manton Prostate Cancer Early Detection and Treatment Act of 2006. 
2.Prostate cancer screening program 
(a)In generalTitle XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by adding at the end the following: 
 
2Prostate cancer 
1521.Prostate cancer 
(a)Grants to States for programs to screen for prostate cancerThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to States to carry out programs with respect to prostate cancer. The provisions of sections 1501 through 1508 (regarding breast and cervical cancer) shall apply to grants under this subsection to the same extent and in the same manner as such provisions apply to grants under section 1501.  
(b)Supplemental grants for additional preventive health servicesIn the case of States receiving grants under subsection (a), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to not more than 3 such States to carry out demonstration projects with respect to prostate cancer. The provisions of section 1509 (regarding breast and cervical cancer), other than section 1509(d), shall apply to grants under this subsection to the same extent and in the same manner as such provisions apply to grants under section 1509. . 
(b)Technical amendmentsTitle XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended— 
(1)in the heading of the title, by striking breast and cervical cancers and inserting breast, cervical, and prostate cancers;  
(2)by inserting before section 1501 the following: 
 
1Breast and cervical cancers; 
(3)in sections 1504(c)(3)(A) and 1509(c), by striking the term This title each place such term appears and inserting This subtitle; 
(4)in sections 1504(c)(3)(A) and 1509(c), by striking the term such title each place such term appears and inserting such subtitle; and 
(5)in sections 1506, 1508(b), and 1510(a), by striking the term this title each place such term appears and inserting this subtitle.  
3.Optional medicaid coverage of certain prostate cancer patients 
(a)Coverage as optional categorically needy group and limitation on benefitsSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in subsection (a)(10)(A)(ii)(XVIII), by striking or cervical and inserting , cervical, or prostate; 
(2)in subsection (a)(10), in the clause (XIV) following subparagraph (G), by striking or cervical and inserting , cervical, or prostate; and 
(3)in subsection (aa)(3)— 
(A)by inserting (A) after (3); 
(B)by striking and at the end and inserting or; and 
(C)by adding at the end the following new subparagraph: 
 
(B)at the option of the State, have been screened for prostate cancer under the Centers for Disease Control and Prevention prostate cancer early detection program established under section 1521(a) of the Public Health Service Act and need treatment for prostate cancer; and. 
(b)Application of presumptive eligibilitySection 1920B of such Act (42 U.S.C. 1396r–1b) is amended— 
(1)in the heading by striking or cervical and inserting , cervical, or prostate; and 
(2)in subsection (a), by striking or cervical and inserting , cervical, or prostate. 
(c)Application of enhanced matchFor application of enhanced Federal matching rate, see section 1905(b)(4) of the Social Security Act (42 U.S.C. 1396d(b)(4)). 
(d)Application of special rules on cost-sharingSection 1937(a)(2)(B)(x) of such Act (42 U.S.C. 1396u–7(a)(2)(B)(x)), as added by section 6044(a) of the Deficit Reduction Act of 2005 (Public Law 109–171), is amended— 
(1)in the heading by inserting and men in the prostate cancer program after breast or cervical cancer program; and 
(2)by striking is a woman who. 
(e)Effective dateThe amendments made by this section shall apply to items and services furnished on or after October 1, 2006.  
 
